DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment to claims filed on 2/6/2020 has been accepted and is examined below.
Claim Objections
3.	There are multiple claims numbered 16.  The examiner considers the second claim 16 to be claim 18 for purposes of examination.  Appropriate amendment is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Jacob Minsky (International Publication Number WO 2004/008898 A1).
00.	Regarding Claim 1, Minsky discloses A coded dimensioning garment, (see FIG. 5 where in the garment is worn with measuring tapes attached.  The garment with attached measuring tapes corresponds to a coded dimensioning garment) comprising: a stretchable fabric that conforms to a wearer's body without substantial compression or distortion of skin of the wearer; (Abstract reciting “… The customer (10) wears a body suit (46) to which the disposable measuring tapes are attached around predetermined circumferential portions. …”; pg.19 also recites top 46, sleeve 48, leg leotard 50 which together forms the stretachable fabric; pg.21 recites “Contrast between the stripes on the body suit assists in the identification of body parts. Finally, it is also recommended that the crotch of the top 46 have a darkly contrasting color. Seams joining many panels of fabric in an article of clothing typically come together at the crotch. Therefore, heightened contrast in the area of the crotch aids in the manufacturing of an article of clothing.”) and measurement markings of known sizes disposed at known locations on the stretchable fabric. (pg.21 reciting “… Thus, the wide stripes 53 are designed to serve as a visual aid when applying the tape measures 54-72 so that the tape measures 54-72 are properly horizontally planar. If it feels more comfortable, the bust (chest) tape measure 56, the neck tape measure 54, and the waist tape measure 58 deviate from the horizontally planar lines demarcated on the top 46 by the wide stripes 53. In the preferred embodiment, the wide stripes are two inches wide and are separated from each other by two inches per stripe. Further, it is recommended that the space separating the wide stripes be of a color that contrasts with the stripes. …” The tape measures attached to the body fitting suite corresponds to measurement marking of known sizes disposed at location son the stretchable fabric of the bodysuit.)7.	Regarding Claim 2, Minsky further discloses The coded dimensioning garment of claim 1, wherein the coded dimensioning garment is an item of clothing. (Abstract which discloses body suit 46, which is a form fitting outfit.)
8.	Regarding Claim 3, Minsky further discloses The coded dimensioning garment of claim 1, wherein the coded dimensioning garment is a stretchable band. (pg.19 reciting “… Referring now to Fig. 5, the customer 10 is shown in greater detail. The customer 10 is wearing a top 46, a sleeve 48, and a leg leotard 50. Collectively, the top 46, the sleeve 48, and the leg leotard 50 are referred to as the body suit. The body suit is form fitting; that is, the top 46, the sleeve 48, and the leg leotard 50 closely fit the contours of the customer's 10 body. In order to obtain accurate sizing measurements of various parts of the body of the customer 10, it is important that the form of the customer's 10 body not be hidden by the body suit. …”  The sleeve 48 is a stretchable band.)
9.	Regarding Claim 4, Minsky further discloses The coded dimensioning garment of claim 1, wherein the measurement markings are selected from colored bands, colored lines, areas of color gradients, areas of patterns, areas of motif, or a combination thereof. (pg.21 reciting “… Each article of body suit has a series of wide stripes 53 that extend circumferentially around the article of body suit perpendicular to the center line 52. The wide stripes 53 are horizontally planar.
	Thus, the wide stripes 53 are designed to serve as a visual aid when applying the tape measures 54-72 so that the tape measures 54-72 are properly horizontally planar. If it feels more comfortable, the bust (chest) tape measure 56, the neck tape measure 54, and the waist tape measure 58 deviate from the horizontally planar lines demarcated on the top 46 by the wide stripes 53. In the preferred embodiment, the wide stripes are two inches wide and are separated from each other by two inches per stripe. Further, it is recommended that the space separating the wide stripes be of a color that contrasts with the stripes. …”  Wide stripes 53 correspond to colored bands.)
10.	Regarding Claim 5, Minsky further discloses The coded dimensioning garment of claim 1, further comprising non-deformable reference markings secured to the stretchable fabric. (FIG. 5 shows the measuring tape 54 with measuring scale 76 are non-deformable reference marking that are secured onto the body suit 46.)

Allowable Subject Matter
11.	Claims 6-18 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: Claim 6 recites the imitation 	forming a target image of the reference object in which the real world dimensions of the reference object are converted to pixel dimensions in the same ratio as the real world dimensions; scaling and transforming the image of the user to match the target image to create a transformed user image which is not disclosed in closest cited reference Chen et al. (U.S. Patent Application Publication No. 2010/0319100 A1).  Chen discloses using a reference object to get the correct scaling of a 3D model but does not disclose or suggest forming a target image of that reference object by converting it into pixel dimensions of the same ratio as the real world dimensions and then scaling the image to match the target image created by the reference object.
13.	Consequently, claims 7-18 are allowed as well since they all depend from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611